
	
		I
		111th CONGRESS
		1st Session
		H. R. 4093
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Manzullo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Director of the Bureau of Prisons to
		  purchase the Thomson Correctional Center in Thomson, Illinois, and for other
		  purposes.
	
	
		1.FindingsCongress finds that, according to the most
			 recent statistics available from the Department of Justice, Federal prisons are
			 operating at 136 percent of capacity.
		2.Authority of the
			 Director of the Bureau of Prisons to purchase the Thomson Correctional Center
			 located in Thomson, Illinois
			(a)In
			 generalThe Director of the
			 Bureau of Prisons may purchase the Thomson Correctional Center located in
			 Thomson, Illinois.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			(c)Restriction on
			 use of fundsNone of the
			 funds appropriated pursuant to the authorization of appropriations under
			 subsection (b) may be used—
				(1)to transfer any
			 enemy combatant detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to Thomson Correctional Center or to any other Federal, State, or local
			 facility in Illinois; or
				(2)to build, modify,
			 or enhance Thomson Correctional Center or any other Federal, State, or local
			 facility in Illinois for the purpose of housing any such enemy
			 combatant.
				
